DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because the method of claim 8 is absent.  The system is only depicted in FIG. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 14 recites the limitation "the environment" in lines 3-4 and line 4 respectively.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 8 – 12 and 14 - 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujita et al. (Pub. No.: US 2008/0262687 A1).
Regarding claim 8, Fujita discloses a method for activating a parking brake of a motor vehicle (electric parking brake system, See Abstract), comprising:
activating the parking brake automatically when the motor vehicle is at a standstill or the
ignition is switched off (“…parking brakes 18 and 20 are automatically applied when the operating portion 290 of the ignition switch 212 is operated to turn off the ignition switch 212 while the vehicle is at a standstill.” ¶ 90), wherein a current situation of the motor vehicle and/or the environment is detected subsequent to the automatic activation of the parking brake (“Parking Brakes Applied” S56 from FIG. 10A corresponding to “Does driver intend to start vehicle S62 in FIG. 10B as subsequent detection step), and
that said current situation is compared to stored situations of the motor vehicle and/or the environment (Parking brake control program stored ¶ 92), for which a rolling capability of the motor vehicle at a standstill or with its ignition switched off has been designated (All Steps FIGS. 10AB are stored in memory ¶ 92).

Regarding claim 9, Fujita discloses the method, wherein if the detected current situation of the motor vehicle and/or the environment corresponds to a stored situation of the motor vehicle and/or the environment that requires the rolling capability of the motor vehicle 

Regarding claim 10, Fujita discloses the method, wherein the vehicle operator is notified of the deactivation of the parking brake via a visual and/or acoustic signal (S53, FIG. 10B).

Regarding claim 11, Fujita discloses the method, wherein if the detected current situation of the motor vehicle and/or the environment corresponds to a stored situation of the motor vehicle and/or the environment that requires the rolling capability of the motor vehicle the parking brake is deactivated automatically (S54, FIG. 10A).

Regarding claim 12, Fujita discloses the method, wherein the current situation of the motor vehicle and/or the environment is detected based on data obtained from environmental sensors (¶ 49) and/or a GPS and/or a Car2X.

Regarding claim 14, Fujita discloses a system for controlling a parking brake of a motor vehicle, comprising:
use of a controller device (Electronic Parking Brake ECU 200, FIG. 1), which activates the parking brake when said vehicle is at a standstill and/or its ignition is switched off (“…parking brakes 18 and 20 are automatically applied when the operating portion 290 of the ignition switch 212 is operated to turn off the ignition switch 212 while the vehicle is at a standstill.” ¶ 

Regarding claim 15, Fujita discloses the method, wherein if the detected current situation of the motor vehicle and/or the environment corresponds to a stored situation of the motor vehicle and/or the environment that requires the rolling capability of the motor vehicle the parking brake is deactivated automatically (S54, FIG. 10A).

Regarding claim 16, Fujita discloses the method, wherein if the detected current situation of the motor vehicle and/or the environment corresponds to a stored situation of the motor vehicle and/or the environment that requires the rolling capability of the motor vehicle the parking brake is deactivated automatically (S54, FIG. 10A).


Regarding claim 17, Fujita discloses the method, wherein the current situation of the motor vehicle and/or the environment is detected based on data obtained from environmental sensors (¶ 49) and/or a GPS and/or a Car2X.

Regarding claim 18, Fujita discloses the method, wherein the current situation of the motor vehicle and/or the environment is detected based on data obtained from environmental sensors (¶ 49) and/or a GPS and/or a Car2X.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (Pub. No.: US 2008/0262687 A1) as applied to claim 11 above, and further in view of Yokoyama et al. (Patent No.: US 10,293,800 B2).
Regarding claim 13, Fujita is silent to the method, wherein the environmental sensor data are provided by a camera present in the motor vehicle and/or a distance sensor present in the motor vehicle.
 	However, in the same field of endeavor, Yokoyama teaches a parking brake controller which activates and electric actuator in response to operation of a parking switch to hold a disc brake to serve as a parking brake (See Abstract).  Specifically, a vehicle data bus 16 is configured with a stereo camera (col. 3, lines 38-54) meeting the limitation in the claim.
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the sensors taught by Fujita to comprise a camera sensor taught by Yokoyama to enhance vehicle braking reliability and convenience (col. 1, lines 28-30).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYLER J LEE/Primary Examiner, Art Unit 3663